Citation Nr: 0939389	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than February 9, 
2005, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

In June 2008 the Board issued a decision denying an 
evaluation in excess of 50 percent for PTSD as well as an 
earlier effective date for service connection for PTSD.  The 
Veteran thereupon filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  

The Court issued an Order in June 2009 granting a joint 
motion of the parties and remanding both issues to the Board 
for actions in compliance with the instructions in the joint 
motion.

In July 2009 the Board notified the Veteran's representative 
that the case was again before the Board.  In August 2009, 
the representative requested that the Board wait the full 90 
day period as she had not heard from the Veteran regarding 
whether he wanted to respond to the Board.  The Veteran sent 
a written statement to the Board in September 2009 expressing 
certain sentiments but not providing any additional 
information.  





REMAND

The Board finds that the case must be remanded at this point 
for further development in compliance with the instructions 
in the joint motion of the parties
The parties to the joint motion agree that the originating 
agency should request outstanding records from the South 
Burlington Vet Center.  Although a treatment summary was 
previously obtained, there is no evidence that the 
originating agency requested any treatment records from the 
Vet Center.  Remand is required to allow for compliance with 
this directive of the joint motion.  

The parties to the joint motion further agree that the 
originating agency should address the issue of whether a 
timely notice of disagreement had been filed with that part 
of the February 2005 rating decision that assigned an 
effective date of February 9, 2005, for service connection 
for PTSD.  This issue was referenced in the May 2006 
Statement of the Case in the context of the earlier effective 
date issue, but the originating agency has not addressed this 
issue in a way that would provide the Veteran with the right 
to appeal the decision to the Board.  Remand is required to 
allow for compliance with this directive of the joint motion.  

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a 
new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, while the 
Board notes that additional treatment records dated to July 
2008 have been associated with the claims folder, the 
Veteran's most recent VA treatment records should be obtained 
since they might contain information concerning his current 
level of disability.  38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that in July 2008, the Veteran 
specifically raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
his service-connected PTSD.  The Board notes that a claim for 
a TDIU has not been adjudicated by the originating agency.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Accordingly, 
the claim for a TDIU will also be remanded for appropriate 
development.  

The record reflects that the Veteran was provided the 
appropriate form to claim entitlement to a TDIU and was 
requested to complete and return the form.  He apparently has 
not done so.  In addition, it appears from a statement 
received by the Board in February 2009 that the Veteran's has 
no intention to cooperate further in the development of the 
facts pertinent to his claims.  The Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC/RO should obtain any 
available updated VA treatment records. 

2.  The AMC/RO should obtain any 
available records from the South 
Burlington Vet Center and any other 
relevant records identified by the 
Veteran.  If records are unavailable, a 
notation should be added to the claims 
folder indicating that all appropriate 
steps have been taken to obtain the 
records.  

3.  The Veteran should once again be 
provided and requested to complete and 
return the appropriate form to claim 
entitlement to a TDIU.

4.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to and be 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  In addition, the 
examiner should provide an opinion 
concerning the impact of the Veteran's 
PTSD on his ability to work, to include 
whether it is sufficient by itself to 
render him unemployable.  The rationale 
for all opinions expressed must also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  The RO or the AMC should issue an 
appropriate decision on the issue of 
whether a timely notice of disagreement 
has been filed with that part of the 
February 2005 rating decision that 
assigned an effective date of February 9, 
2005, for service connection for PTSD.  
It should also inform the Veteran of his 
appellate rights with respect to this 
issue.

7.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial rating in excess of 50 percent 
for PTSD, to include entitlement to a 
total rating based on unemployability due 
to PTSD, and his claim for an earlier 
effective date for service connection for 
PTSD.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


